By the Court :
The demurrer to the complaint should have been sustained, on the ground that several causes of action were improperly united. The action is to annul the marriage between plaintiff and defendant, on the ground that when it was solemnized the plaintiff was already a married woman, her first husband being still alive. If the plaintiff, as the complaint avers, possessed a separate estate, consisting of real and personal property, there were no property rights founded upon or growing out of the illegal marriage with which the Court could deal in annulling the marriage. If the defendant falsely and fraudulently asserts some *251claim to this property, as the complaint alleges, the plaintiff must seek relief in an independent action, and cannot unite this with an action to have the marriage annulled and declared to be void.
Judgment and order reversed, and cause remanded, with an order to the Court below to sustain the demurrer to the amended complaint. Bemittitur forthwith.